
	
		I
		111th CONGRESS
		1st Session
		H. R. 3416
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Davis of Alabama
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To extend to individuals evacuated from their residences
		  as a result of a major disaster the right to use the absentee balloting and
		  registration procedures available to military and overseas voters under the
		  Uniformed and Overseas Citizens Absentee Voting Act, to direct the Election
		  Assistance Commission to make grants to States to respond to election
		  administration needs which result from a major disaster, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Disaster Assistance Voting Act of
			 2009.
		2.Applicability of
			 Protections For Absent Military and Overseas Voters to Individuals Evacuated as
			 a Result of Major Disaster
			(a)Right of
			 Evacuees To Use Absentee Balloting and Registration Procedures Available to
			 Military and Overseas VotersIn the case of any individual who is
			 an eligible evacuee—
				(1)the individual
			 shall be treated in the same manner as an absent uniformed services voter and
			 overseas voter for purposes of the Uniformed and Overseas Citizens Absentee
			 Voting Act (42 U.S.C. 1973ff et seq.), other than section 103(b)(1) (42 U.S.C.
			 1973ff–2(b)(1)); and
				(2)the individual
			 shall be deemed to be an individual who is entitled to vote by absentee ballot
			 for purposes of the National Voter Registration Act of 1993 and the Help
			 America Vote Act of 2002.
				(b)DefinitionsFor
			 purposes of this section, the following definitions apply:
				(1)The term
			 eligible evacuee means an individual—
					(A)who certifies to the appropriate State
			 election official that the individual’s predisaster primary residence is
			 rendered uninhabitable or inaccessible as a result of damage or evacuation
			 caused by a major disaster; and
					(B)who provides the official with an affidavit
			 stating that the individual intends to return to the place of residence where
			 the individual is otherwise qualified to vote after the election or elections
			 involved.
					(2)The term major disaster has
			 the meaning given such term under section 102 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
				(3)The term
			 State means each of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, American Samoa, Guam, and the United States
			 Virgin Islands.
				(c)Effective
			 DateThis section shall apply with respect to elections for
			 Federal office held in calendar years beginning with 2010.
			3.Grants to States for
			 Responding to Election Administration Needs Resulting From Major Natural
			 Disasters
			(a)Authority To
			 Make GrantsThe Election Assistance Commission shall make a grant
			 to each eligible State, in such amount as the Commission considers appropriate,
			 for purposes of restoring and replacing supplies, materials, and equipment used
			 in the administration of elections in the State which were damaged as a result
			 of a major natural disaster, and for conducting voter outreach and education
			 for voters displaced as a result of a major natural disaster, as determined on
			 the basis of such criteria as the Commission may establish.
			(b)Eligibility
				(1)In
			 generalA State is eligible to receive a grant under this section
			 if it submits to the Commission (at such time and in such form as the
			 Commission may require) a certification that supplies, materials, and equipment
			 used in the administration of elections in the State were damaged as a result
			 of a major natural disaster.
				(2)Preference for
			 States using funds for satellite voting sitesIn determining the
			 eligibility of States for receiving grants under this section and the amount of
			 the grant awarded to a State, the Commission shall give preference to States
			 which will use the grant to operate voting sites for displaced voters which are
			 located outside of the area which was affected by the major natural
			 disaster.
				(c)DefinitionIn
			 this section, the term State means each of the several States, the
			 District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam,
			 and the United States Virgin Islands.
			(d)Authorization of
			 AppropriationsThere are authorized to be appropriated for fiscal
			 year 2010 and each succeeding fiscal year such sums as may be necessary to
			 carry out this section, to remain available until expended.
			4.Delay in Removal
			 of Registrants From Official List of Voters on Grounds of Change of
			 ResidenceSection 8 of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6) is amended—
			(1)in subsection
			 (b)(2)(B), by inserting after 2 or more the following:
			 (or, in the case of an individual who at any time after the applicable
			 registrar sends the notice is an eligible evacuee under the Disaster Assistance
			 Voting Act of 2009, 3 or more); and
			(2)in subsection
			 (d)(1)(B)(ii), by inserting after the second general election
			 the following: (or, in the case of an individual who at any time after
			 the date of the notice is an eligible evacuee under the Disaster Assistance
			 Voting Act of 2009, the third general election).
			5.Notifying
			 Displaced Individuals of Availability of Protections
			(a)Individuals
			 Receiving Services at Designated State Voter Registration
			 AgenciesEach motor vehicle
			 authority in a State and each voter registration agency designated in a State
			 under section 7(a) of the National Voter Registration Act of 1993 shall take
			 such steps as may be necessary to notify individuals to whom services are
			 provided of the protections provided by section 2 and of the requirements for
			 obtaining those protections, including the requirement to submit an affidavit
			 stating that the individual intends to return to the place of residence where
			 the individual is otherwise qualified to vote.
			(b)Applicants for
			 Housing Assistance Under Stafford Act
				(1)In
			 generalSection 408(b) of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5174(b)) is amended by adding at the
			 end the following new paragraph:
					
						(3)Notification of
				availability of right to use certain absentee balloting and registration
				proceduresThe President
				shall notify each individual and household who receives housing assistance
				under this section of the protections provided by section 2 of the Disaster
				Assistance Voting Act of 2009 (relating to the right to register to vote and
				vote by absentee ballot in elections for Federal office) and of the
				requirements for obtaining those protections, including the requirement to
				submit an affidavit stating that the individual intends to return to the place
				of residence where the individual is otherwise qualified to
				vote.
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to assistance received on or after the date of the enactment of this
			 Act.
				
